DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In view of the amendment, previous 103 rejection on claim 1 over Koo (US 2014/0370136 A1), Smith et al (US 2008/0069898 A1) and Hashimoto (JP 2003-2833 and its JPO English abstract) is hereby withdrawn.
In view of the amendment, previous 102(a)(1) rejection on claims 1, 13-16 and 24 over Murad’163 is hereby withdrawn.
Due to the newly cited prior arts, previously indicated allowability of claims 2, 3, 8 and 9 is hereby withdrawn, and the following rejections are made non-final.
Specification
The disclosure is objected to because of the following informalities: In the amended Table 3 shown in [0096] of present specification, there seem to be errors in calculating the FIC Index for four Samples: (i) for the first sample where A= PE2 and B= AJ1, the FIC Index should be 1.75 instead of 0.63 (i.e., 0.25/0.2 + 0.5/1 = 1.75), which should make “Conclusion” Indifferent; (ii) for the third sample where A= CM1 and B=AJ1, the FIC Index should be 1.75 (indifferent); (iii) for the sixth sample where A= PE3 and B= AJ1, the FIC Index should be 0.75 (instead of 0.5); for the last sample where A= PE3 and B= PCY, the FIC Index should be 0.75 (instead of 0.625).  
Appropriate correction is required.

Claim Objections
Claim 16 is objected to because of the following informalities:  In claim 16, last line, applicant need to insert --- the --- in front of “wt%”.  Appropriate correction is required.
Claim 24 is objected to because of the following informalities: in claim 24, last line, applicant need to insert --- based on the total weight of the anti-dandruff composition --- between “99 wt%” and the period.   Appropriate correction is required.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 8, 13-16, 24 and 31-33 are rejected under 35 U.S.C. 103 as being unpatentable over Murad (US 6,630,163 B1) in view of Nair (“Home remedies for head lice”, Value Food – Nutrition and Health Information Portal, an internet article published on April 3, 2015, obtained from the website: https://www.valuefood.info/2473/home-remedies-for-head-lice/) (with Luu et al (US 2009/0175761 A1) which is being cited here merely to support the Examiner’s assertion that cocamidopropyl PG-dimonium chloride phosphate is a surfactant and Boegli (US 2011/0008474 A1) which is being cited here merely to support the Examiner’s assertion that cinnamon oil contains p-cymene).
Murad teaches (abstract, col.6, lines 23-30, col.8, lines 2-3, col.16, lines 42-47) treating dermatological disorders such as dandruff by administering therapeutically effective amounts of a dermatological agent including at least fruit extract, preferably pomegranates, sufficient to neutralize free radicals.  Specifically, in Example 12, Murad teaches a composition for scalp treatment of thinning hair, which comprises water (67.3-99.0 wt.%) (instant dermatologically acceptable carrier of claims 16 and 24), menthol (0.01-1.0 wt.%) (instant second monoterpenoid composition comprising menthol), combination of cinnamon oil, grapefruit oil, orange oil and bitter orange oil (0.01-1.0 wt.%), pomegranate (Punica Granatum) extract (0.01-3.0 wt.%) (instant punicalagin composition – see [0022] of present specification) and cocamidopropyl PG-dimonium chloride phosphate (0.05-2.0 wt.%) (instant detersive surfactant of claims 16 and 24, as evidenced by Luu et al ([0013] and claim 2)).  As evidenced by Boegli ([0128]), cinnamon oil (which is contained in Murad’s composition of Example 12) contains p-cymene (instant first monoterpenoid composition).  Murad’s ranges for the amounts of menthol, cinnamon oil (containing p-cymene), pomegranate extract and the sum of water and cocamidopropyl PG-dimonium chloride phosphate (instant detersive surfactant) overlap with the instant ranges of claims 13-16 and 24, thus rendering instant ranges prima facie obvious.  In the case “where the [claimed] ranges overlap or lie inside ranges disclosed by the prior art,” a prima facie case of obviousness would exist which may be overcome by a showing of unexpected results, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  Since Murad’s ranges for the amounts of menthol, cinnamon oil (containing p-cymene) and pomegranate extract all overlap with the instant ranges of claims 13-16 and 24, it is the Examiner’s position that Murad’s menthol, cinnamon oil (containing p-cymene) and pomegranate extract are present in the effective amounts to treat or prevent dandruff (besides, as discussed above, Murad already teaches that its compositions can be used to treat dandruff).
With respect to instant limitation “wherein the first monoterpenoid composition further comprises thymol, gamma-terpinene, or a combination thereof”, Murad does not teach the use of thymol or gamma-terpinene.  However, as discussed above, Murad teaches that its invention is useful for treating (or managing) dermatological conditions such as dandruff, and as evidenced by Nair (see the 2nd page under “Ajwain Seeds”), ajwain seed oil (which is instant ajowan essential oil of claim 8) is already known in the art as a material effective in treating dandruff.  It would have been obvious to one skilled in the art to additionally use ajwain seed oil in Murad’s composition of Example 12 with a reasonable expectation of achieving efficacy in treating dandruff.  Present specification ([0037]) states that ajowan seed oil includes gamma-terpinene, thymol and p-cymene.  Thus, ajwain seed oil teaches instant first monoterpenoid composition, and Murad in view of Nair teaches instant limitation “wherein the first monoterpenoid composition further comprises thymol, gamma-terpinene, or a combination thereof”.   
Therefore, Murad in view Nair renders obvious claims 1, 8, 13-16 and 24.
With respect to instant claims 31-33, since Nair teaches that ajwain seed oil (which contains gamma-terpinene, thymol and p-cymene) is used in effectively treating dandruff, determining optimum ranges for the amounts of each of the gamma-terpinene, thymol and p-cymene so as to achieve the maximum efficacy in treating dandruff would be within a realm of one skilled in the art, and thus determined optimum ranges for the amounts of gamma-terpinene, thymol and p-cymene would at least overlap with instant ranges because applicant is also using the first monoterpenoid composition containing p-cymene, thymol and gamma-terpinene for the same purpose.  Alternatively, instant ranges of claims 31-33 would have been obvious to one skilled in the art before the effective filing date of the claimed invention since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.  Thus, Murad in view of Nair renders obvious instant claims 31-33.
Claims 3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Murad (US 6,630,163 B1) in view of Nair (“Home remedies for head lice”, Value Food – Nutrition and Health Information Portal, an internet article published on April 3, 2015, obtained from the website: https://www.valuefood.info/2473/home-remedies-for-head-lice/), as applied to claim 1 above, and further in view of (i) Thompson et al (US 2017/0238541 A1) or (ii) Varanasi (“Tired of dandruff? You must try this tea tree oil + peppermint oil DIY treatment”, an internet article published on August 17, 2016 and obtained from the website: https://www.thehealthsite.com/beauty/tired-of-dandruff-you-must-try-this-tea-tree-oil-peppermint-oil-diy-treatment-v0816-427959/) (with Schmidt et al (“Chemical Composition, Olfactory Evaluation and Antioxidant Effects of Essential Oil from Mentha x piperita”, National Product Communications, vol.4(8), pg.1107-1112 (2009)), which is cited here merely to support the Examiner’s assertion that the main constituents of peppermint oil are menthol and menthone).
Murad in view of Nair does not teach the compounds listed in claim 3.  (i) As discussed above in Paragraph 9, Murad’s Example 12 composition contains menthol.  As evidenced by Thompson et al (see [0017]), it is already known in the art that menthol is obtained from the oils of corn mint, peppermint or other mints.  It would have been obvious to one skilled in the art to obtain the menthol (used in Murad’s composition) from the corn mint oil with a reasonable expectation of success.  Furthermore, present specification (pg.10, lines 28-31) states that the corn mint oil includes menthol, menthone, isomenthone, menthyl acetate, neomenthol and limonene.  Thus, Murad in view of Nair and further in view of Thompson renders obvious instant claims 3 and 9.
(ii) Alternatively, Varanasi teaches (see the 1st and 3rd paragraphs) that peppermint oil is a common ingredient used in most anti-dandruff shampoos and it is well known for its soothing and cooling effects.  Since Murad teaches that its composition is useful for treating dermatological conditions such as dandruff, it would have been obvious to one skilled in the art to further use peppermint oil in Murad’s Example 12 composition in order to achieve anti-dandruff efficacy as well as soothing and cooling effects.  As evidenced by Schmidt et al (see abstract), the main constituents of peppermint oil are menthol (which is already included in Murad’s Example 12) and menthone.  Thus, Murad in view of Nair and further in view of Varanasi renders obvious instant claims 3 and 9 (since Murad in view of Nair and further in view of Varanasi teaches instant second monoterpenoid composition of claims 1 and 3, the cited prior arts also teach instant claim 9, which is a product-by-process claim). 
Claim 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Murad (US 6,630,163 B1) in view of Nair (“Home remedies for head lice”, Value Food – Nutrition and Health Information Portal, an internet article published on April 3, 2015, obtained from the website: https://www.valuefood.info/2473/home-remedies-for-head-lice/), as applied to claim 1 above, and further in view of Seeram et al (US 7,897,791 B2).
Murad does not teach how the pomegranate extract is made or its composition other than that the pomegranate extract can come from the skin or rinds of the fruit (col.8, lines 24-29).  Seeram teaches (col.1, lines 30-45) that pomegranate extract exhibits potent biological properties because of polyphenols known as ellagitannins.  These ellagitannins include punicalagin anomers (-punicalagin and -punicalagin, which are instant punicalagin A and punicalagin B) and ellagic acid.  Seeram further (abstract) states that punicalagins are key compounds responsible for anti-oxidant properties of pomegranate extract.  Seeram teaches a process where biologically active ellagitannins (polyphenols) are extracted and purified from pomegranate peels by aqueous or alcoholic solvent process involving a solid polymeric absorbent.  The ellagitannins are dried to produce a total pomegranate tannin (TPT) powder, which contains highly concentrated punicalagin anomers (instant punicalagins A and B) as well as a significant percentage of ellagic acid (col.2, lines 27-42, col.12, lines 3-6).  In Seeram’s Examples 2 and 3, the punicalagin anomer(-punicalagin and -punicalagin) content of the TPT powder is 80-85 wt.% and 1.3 wt.% of ellagic acid (col.10, lines 55-65, col.13, lines 6-7).  Since Murad’s composition treats dermatological conditions by providing anti-oxidants that are naturally present in fruit extracts, and since Seeram provides a pomegranate extract (TPT powder) from pomegranate peels that are high in punicalagins, which are the key compounds responsible for anti-oxidant properties of pomegranate extract, it would have been obvious to one skilled in the art to use Seeram’s TPT powder in Murad’s Example 12 composition with a reasonable expectation that the dermatological condition will be treated by the high anti-oxidant content of Murad’s composition.  Thus, Murad in view of Nair, and further in view of Seeram renders obvious instant claims 4-7 (as to claim 5, since Seeram’s 80-85 wt.% of punicalagin A and punicalagin B and 1.3 wt.% of ellagic acid teach instant range (0.1 wt.% or more) for the punicalagins A and B and instant range (less than 5 wt.%) for the ellagic acid, it is the Examiner’s position that Seeram’s polyphenol content (the sum of punicalagins A and B and ellagic acid) would inherently fall within or at least overlap with instant range (at least 30 GAE) for the polyphenol content).  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIN J. LEE whose telephone number is (571)272-1333.  The examiner can normally be reached on M-F 9 am-5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.




/SIN J LEE/Primary Examiner, Art Unit 1613                                                                                                                                                                                                        October 7 2022